Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Applicant argues, “


    PNG
    media_image1.png
    542
    671
    media_image1.png
    Greyscale


”  (Applicant’s Response 2/22/2021, Page 5) 
Examiner respectfully disagrees with the applicant's argument. Applicant argues that KHOSRAVIRAD modified by ZHOU does not disclose, “…estimating a probability of decoding that characterized a likely hood that…another radio will fail in an attempt to decode the punctured signal; and …
Wherein the probability of decoding failure is estimated based on at least one of: a code block length of the punctured signal, a code rate of the punctured signal, and an MCD used to modulate and encode the punctured signal”. 
Examiner respectfully submits that KHOSRAVIRAD, in at least ¶36-37, discloses determining likelihood of errors occurring during the decoding at the receiver:

    PNG
    media_image2.png
    495
    596
    media_image2.png
    Greyscale

	KHOSHNEVIS, in the above sections at least, discloses that the probability of decoding failure is estimated based on the effectiveness of channel conditions on the punctured signal. For example, the channel condition being worse would be likely to cause error in the reception data. 
	KHOSRAVIRAD remains silent regarding the effectiveness of channel condition is determined based on at least one of:   
a code block length of the punctured signal, a code rate of the punctured signal, a modulation coding scheme used to the modulate and encode the punctured signal.
ZHOU, discloses , in ¶17 that:

    PNG
    media_image3.png
    329
    594
    media_image3.png
    Greyscale


	The selection of MCS is based on an estimated probability of failure in terms of throughput. This is further explained in ¶41:


    PNG
    media_image4.png
    242
    594
    media_image4.png
    Greyscale


	The above sections explains how the anticipated probability of error at the received is estimated based on the different MCSs. An MCS with a higher 
	All arguments are based on the arguments addressed above and are fully addressed as above. 



OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461